OPINION OF THE COURT

Per Curiam.

Respondent was admitted to practice by this court on October 20, 1954. In this proceeding to discipline him for professional misconduct, the petitioner moves to confirm the report of the referee to whom the issues were referred for hearing and report and the respondent cross-moves to disaffirm said report.
The referee sustained 14 charges of misconduct against respondent which, inter alia, involve: neglecting legal matters entrusted to him; misrepresenting matters to a grievance committee; converting the proceeds of a settlement check to his own use by indorsing the check in his client’s name and depositing it without the client’s knowledge; *383misrepresenting to his client that an action was still pending; violating his fiduciary duty as an escrow agent; and, in a number of instances, commingling and converting clients’ funds to his own use.
After reviewing all of the evidence, we are in full agreement with the referee’s report. Respondent is guilty of the afore-mentioned misconduct. The petitioner’s motion to confirm the referee’s report is granted and respondent’s cross motion to disaffirm is denied.
The respondent is adjudged guilty of serious professional misconduct and should be, and hereby is, disbarred from the further practice of law, and his name is ordered removed from the roll of attorneys and counselors at law, effective forthwith.
Mollen, P. J., Damiani, Titone, Lazer and Gibbons, JJ., concur.